341 S.W.3d 877 (2011)
STATE of Missouri, Respondent,
v.
Gary Charles SKAGGS, Appellant.
No. WD 72723.
Missouri Court of Appeals, Western District.
May 31, 2011.
Matthew Ward, Columbia, MO, for appellant.
Shaun J. Mackelprang and Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before Division Two: JAMES M. SMART, JR., Presiding Judge, MARK D. PFEIFFER, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Gary Skaggs appeals from a jury verdict finding him guilty of driving with a revoked license, receiving stolen property, stealing, and resisting a lawful stop. Skaggs maintains that the trial court plainly erred in admitting evidence seized without a warrant from his vehicle. We affirm. Rule 30.25(b).